Exhibit CENTERLINE HOLDING COMPANY BENEFICIAL OWNER ELECTION FORM FOR RIGHTS TO ACQUIRE 11.0% CUMULATIVE CONVERTIBLE PREFERRED SHARES, SERIES A-1 I (we) acknowledge receipt of your letter and the enclosed materials relating to the offering by Centerline Holding Company, a Delaware statutory trust (the “Company”), of rights (the “Rights”) to acquire 11.0% cumulative convertible preferred shares, series A-1 (the “Convertible Preferred Shares”) of the Company. Each common share of the Company held by you on my (our) behalf entitles me (us) to one (1) Right. Pursuant to the subscription privilege described in the Prospectus (as defined below), six (6) Rights entitles me to purchase (1) one Convertible Preferred Share at a subscription price of $11.70 for each Convertible Preferred Share and pursuant to the terms and subject to the conditions set forth in the prospectus supplement dated March 7, 2008 and the accompanying prospectus (collectively, the “Prospectus”). In Part I of this form, I (we) instruct you whether to exercise the Rights distributed with respect to the common shares of the Company held by you for my (our) account, pursuant to the terms and subject to the conditions set forth in the Prospectus. PART I BOX
